Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11 and 13-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang (CN-109407079 A).
Regarding claims 1, 7 and 13, Wang discloses positioning system comprising:
a first device (a base station unit, Abstract)(see paragraph 6 , page 3)(two or three antennas) comprising two receiving antennas, wherein a number of the at least two receiving antennas is defined as N, an angle between the directions in which adjacent two of the receiving antennas receive the strongest signals is 360°/N; and
a second device(tracking unit) having a transceiving function, wherein the first device obtains received signal strength indicators (RSSI) of the receiving antennas, determines which of the two receiving antennas is closest to the second device according to the received signal strength indicators (RSSI), calculates an angle between the second device and the closest receiving antennas according to the received signal strength indicators (RSSI), and obtains a distance between the second device and the first device according to the angle and a gain of one of the closest receiving antennas (see paragraph 6 , page 3)( theoretical model, or actual measurement set at the transmitting and receiving antenna distance is not changed, receiving relation function change of antenna angle and the strength of the signal is f (α), by the method of analysis in a certain condition range, the receiving antenna receives the signal intensity by the distance and included angle between antennas together).
Regarding claims 14-16, Wang discloses a system using gain of antenna or output of a unit  to obtain distance information(the tracking unit receives the signal intensity changes after the attitude compensation, only the distance relationship exists between the tracking unit and a base station device)(see paragraph 4-5, description of base station unit and tracking unit)(signal intensity change is based on power/gain).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN-109407079 A).
Regarding claims 5, 11, Wang discloses a monitoring/tracking system with a base station covering a region but does not specifically disclose use of MAC address to identify a device. However, it is known in the art a base station is installed at a fixed location with known MAC address in a system. It would have been obvious to identify a tracked unit once it is in communication with the base station.



Allowable Subject Matter
Claims 2-4, 6, 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov